Case: 22-60325     Document: 00516469799         Page: 1     Date Filed: 09/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                   September 13, 2022
                                  No. 22-60325
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ricky L. Wedgeworth,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 5:11-CR-7-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Ricky L. Wedgeworth has appealed the district court’s order denying
   his motion for compassionate release in which he complained that he is at risk
   of life-threatening complications related to the COVID-19 pandemic. The
   district court presumed that extraordinary and compelling reasons for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60325     Document: 00516469799              Page: 2   Date Filed: 09/13/2022




                                       No. 22-60325


   compassionate release had been shown, and it denied relief after balancing
   the statutory sentencing factors.
          Wedgeworth has not shown that the district court’s ruling was based
   upon an error of law or a clearly erroneous assessment of the evidence. See
   United States v. Chambliss, 948 F.3d 691, 693–94 (5th Cir. 2020). No abuse
   of discretion has been shown.          See id.     The district court’s order is
   AFFIRMED.




                                            2